Citation Nr: 1429239	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-43 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.  

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2009, the Board granted service connection for bilateral knee disabilities, and in September 2009, the RO effectuated the Board's service connection grant and assigned initial noncompensable evaluations.  In December 2009, the RO increased these evaluations to 10 percent, effective from the date of service connection.

In January 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran has demonstrated left knee extension of 0 degrees, left knee flexion to at least 100 degrees, and his left knee has not been productive of effusion or clinically assessed as unstable, ankylosed, or suggestive of an impaired tibia or fibula or genu recurvatum.

2.  Throughout the rating period, the Veteran has demonstrated right knee extension of 0 degrees, right knee flexion to at least 90 degrees, and his right knee has not been productive of effusion or clinically assessed as unstable, ankylosed, or suggestive of an impaired tibia or fibula or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63.

2.  The criteria for an initial disability rating in excess of 10 percent for a right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluations assigned following the grants of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  

The Veteran's service treatment records and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration. VA examinations were conducted in April 2008, December 2009, and March2012; the record does not reflect that these examinations were inadequate for rating purposes.  The examiners performed detailed clinical evaluations, which elicited findings relevant to the applicable rating criteria.  With regard to the Veteran's assertion that the 2009 VA examination is inadequate because the examiner failed to measure his ranges of knee motion, the corollary examination report affirmatively reflects such findings.  After asserting this perceived deficiency, the Veteran was afforded a new VA examination in 2012, and he has not reported any perceived deficiencies with regard to this examination.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

An appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected is a distinct form of appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  When entitlement to compensation has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

Rating Criteria

Diagnostic Codes 5260 and 5261 provide the rating criteria for limitation of knee motion.  

Diagnostic Code 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable, limitation of knee flexion to 45 degrees is rated as 10 percent disabling, limitation of knee flexion to 30 degrees is rated as 20 percent disabling, and limitation of knee flexion to 15 degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of knee extension to 5 degrees is rated as noncompensable; limitation of knee extension to 10 degrees is rated as 10 percent disabling; limitation of knee extension to 15 degrees is rated as 20 percent disabling; limitation of knee extension to 20 degrees is rated as 30 percent disabling; limitation of knee extension to 30 degrees is rated as 40 percent disabling; and limitation of knee extension to 45 degrees is rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

In addition to ratings based on limitation of motion, a separate rating may be awarded based on knee instability.  Pursuant to Diagnostic Code 5257, 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability, is slight, moderate, or severe, respectively.  

Ratings are also available pursuant to Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 when there is evidence of knee ankylosis, dislocated semilunar cartilage with locking episodes and effusion into the joint, symptomatic removed cartilage, tibia and fibula impairment, and genu recurvatum, respectively.  See 38 C.F.R. § 4.71a Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Analysis

The Veteran's currently assigned 10 percent ratings have been awarded based on evidence of painful motion, pursuant to Diagnostic Codes 5010 and 5261.  

Pursuant to the Diagnostic Codes for limitation of motion, a higher rating of 20 percent rating  requires evidence of flexion limited to 30 degrees or less, which has not been demonstrated in either knee.   See 38 C.F.R. § 4.71a Diagnostic Code 5260.  Rather, the Veteran demonstrated flexion to 140 degrees bilaterally in April 2008, and 100 degrees of left knee flexion and 90 degrees of right knee flexion in December 2009 and March 2012.

A higher rating of 20 percent for limitation of extension requires evidence of   limitation of extension to 15 degrees; however, no limitation of extension has been demonstrated, as the Veteran demonstrated extension to 0 degrees during the three VA examinations performed during this rating period.  See 38 C.F.R. § 4.71a Diagnostic Code 5261.  

The Veteran's knee has not been found to be ankylosed, precluding a rating pursuant to Diagnostic Code 5256.

While the Veteran has reported his perception that his knees are unstable, knee instability is a complex medical matter that is identified by specific clinical testing.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As the Veteran's knees have consistently been clinically assessed as stable, a separate evaluation based on evidence of recurrent subluxation or lateral instability is not warranted pursuant to Diagnostic Code 5257.  

Examination reports consistently have found no evidence of meniscus abnormalities, abnormal tendons or bursa, or other knee abnormalities.  Absent these findings, ratings under Codes 5258 and 5259 for dislocated semilunar cartilage and symptomatic, removed semilunar cartilage are not warranted.  

Ratings under Diagnostic Codes 5262 for an impairment of the tibia and fibula or under Diagnostic Code 5263 for genu recurvatum are similarly not warranted, as the Veteran has not demonstrated any such related impairments.

With regard to the DeLuca criteria and functional limitations, the December 2009 rating decision explicitly acknowledged that, while the Veteran's range of motion had not decreased to a point of warranting a compensable rating, such a rating was assigned based on objective evidence of painful motion.  The Veteran has reported experiencing flare-ups of his knee disabilities triggered by prolonged walking; demonstrated pain on range of motion testing; and reported other functional knee impairments such as weakness, stiffness, and instability.  However, no clinical evidence of instability has been detected, and repetitive range of motion testing failed to elicit any additional decrease in the Veteran's ranges of motion.  As the Veteran's rating already takes into account his claimed functional limitations, and in the absence of any evidence of further disability, no increase is warranted.

The evidence shows that the Veteran's service-connected left and right knee disabilities results in pain and limitation of motion; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms and, to the extent that any symptoms are not expressly considered, the Veteran's rating has already been increased based on functional limitation.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected left and right knee disabilities are adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claims for increased ratings for  left and right knee disabilities; there is no doubt to be resolved; and increased ratings for left and right knee disabilities are not warranted. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for a left knee disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for a right knee disability is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


